In the

United States Court of Appeals
              For the Seventh Circuit

No. 03-2991

K ERR-M C G EE C HEMICAL C ORPORATION,

                                               Plaintiff-Appellee,
                               v.


L EFTON IRON & M ETAL C OMPANY and
L EFTON L AND & D EVELOPMENT C OMPANY,
INCORPORATED ,
                                 Defendants-Appellants.


           Appeal from the United States District Court
                for the Southern District of Illinois.
           No. 90-3551-GPM—G. Patrick Murphy, Judge.



        A RGUED A PRIL 3, 2009—D ECIDED JUNE 30, 2009




  Before E ASTERBROOK, Chief Judge, and E VANS and SYKES,
Circuit Judges.
   P ER C URIAM. Fifteen years ago, this court held that Kerr-
McGee is entitled to collect from Lefton Iron & Metal
(and a sister firm that we need not discuss separately)
the costs of cleaning up an industrial site in southern
Illinois. Kerr-McGee Chemical Corp. v. Lefton Iron & Metal
2                                               No. 03-2991

Co., 14 F.3d 321 (7th Cir. 1994). After a trial the district
court entered judgment for $4.8 million, covering Kerr-
McGee’s expenses through 1996. Everyone recognized that
additional proceedings would be required if, as antici-
pated, Kerr-McGee made additional outlays to comply
with state and federal environmental laws. In 2000 the
district court ordered the two Lefton entities liquidated
in order to raise money to reimburse Kerr-McGee; a
receiver was appointed to marshal the firms’ assets. In
June 2003 the district court amended the judgment,
increasing the Leftons’ total liability to $9.5 million.
  The Leftons maintain that this number is too
high—not only because the district court did not require
Kerr-McGee to prove that the $4.7 million spent since 1996
was reasonable, but also because they should receive
credit for amounts paid over by the receiver and whatever
Kerr-McGee had collected from its insurers. The district
judge replied that any argument that the liability had
been satisfied in whole or in part should be addressed
in proceedings to execute on the judgment. The judge
also told the Leftons that they should file a separate
motion concerning the treatment of insurance proceeds.
  Instead of a motion, however, the Leftons filed a notice
of appeal. Five years of settlement negotiations ensued.
When the appeal was finally argued, the first question
was whether there is a “final decision” appealable under
28 U.S.C. §1291. For although the district court entered a
money judgment, the judge also told the parties that the
damages are provisional and may be reduced by the
insurance that Kerr-McGee has collected. Kerr-McGee
No. 03-2991                                               3

relies on the collateral-source doctrine. See Restatement
(Second) of Torts §920A(2) (1979). The Leftons do not
explain why Kerr-McGee’s insurance should redound to
their benefit rather than Kerr-McGee’s stockholders,
who paid for the coverage. But the judge did not
consider whether the collateral-source doctrine applies to
CERCLA litigation and left the question open, inviting
a motion to change the amount of the judgment.
   The district judge might have thought that he could
postpone resolution of the collateral-source issue until
this court had addressed all other questions. But the
judge did not enter a partial final decision under Fed. R.
Civ. P. 54(b) and could not have done so. Rule 54(b) does
not permit a district court to send issues of liability to
the court of appeals while the amount of damages
remains unresolved. Liberty Mutual Insurance Co. v. Wetzel,
424 U.S. 737 (1976). We added in Horn v. Transcon Lines,
Inc., 898 F.2d 589 (7th Cir. 1990), that this principle
applies when disputes about insurance are the source of
the uncertainty about who owes how much to whom. See
also Osterneck v. Ernst & Whinney, 489 U.S. 169 (1989)
(quantification of damages must be completed before
the decision is final; thus a district court’s failure to
decide whether to add prejudgment interest prevents
an appeal). That a judgment “looks final” does not make
it final and appealable, if the district judge plans to take
up additional issues. See Horwitz v. Alloy Automotive Co.,
957 F.2d 1431 (7th Cir. 1992).
  If the judge had overlooked the dispute about who gets
the benefit of the insurance proceeds, then the decision
4                                               No. 03-2991

would be final—for the district court would have com-
pleted everything it set out to accomplish—and we would
remand so that the job could be finished. See Chase
Manhattan Mortgage Corp. v. Moore, 446 F.3d 725 (7th Cir.
2006). But here the district judge recognized that one
question affecting damages was unresolved and an-
nounced his willingness to tackle it after the Leftons filed
an appropriate motion. Thus from the district judge’s
perspective the litigation is not over, and the decision
is not “final.”
  In a supplemental memorandum after argument, the
Leftons observe that a dispute about satisfaction of a
judgment does not prevent appeal and contend that the
unresolved question about application of the insurance
proceeds should be treated similarly. The premise is
correct: appeal is possible once the district court has
fixed the parties’ legal entitlements. Collection and satis-
faction are post-judgment matters, grouped with all
other issues related to a judgment’s execution. See Fed. R.
Civ. P. 69. Who gets the benefit of Kerr-McGee’s
insurance concerns how much the Leftons should be
ordered to pay in the first place, however; it affects how
much they owe Kerr-McGee rather than whether any
of that liability has been paid off.
  The appeal is dismissed for want of jurisdiction. Once
the district court has decided who gets the benefit of the
insurance proceeds (and any other issue that may
have arisen in the years since the 2003 decision), the
judgment will be final and any adversely affected party
may appeal. The parties may then proceed on the briefs
No. 03-2991                                            5

already on file, adding short supplements (no more than
ten pages) to address the district judge’s new decision.
Any appeal from the final decision will be submitted to
this panel for decision without additional oral argument.
As this litigation has become extraordinarily protracted,
we urge both the parties and the district judge to act
with dispatch.




                         6-30-09